TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 22, 2022



                                    NO. 03-21-00507-CV


                                  Nicolas Moyer, Appellant

                                               v.

              Homeowners’ Association for Deer Creek Ranch, Inc., Appellee




     APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 17, 2021. Having

reviewed the record, the Court holds that Nicolas Moyer has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.